NO. 07-01-0129-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  OCTOBER 17, 2001

                         ______________________________


                         THE STATE OF TEXAS, APPELLANT

                                            V.

                       RANDY JAMES RODRIGUEZ, APPELLEE


                       _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B 13733-0005; HONORABLE ED SELF, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                               ON MOTION TO DISMISS


      The State of Texas brought an appeal from an order granting a motion to suppress

a written statement given by appellee Randy James Rodriguez, which was to be used as

evidence in his prosecution for the offense of burglary of a habitation. However, the State

has now filed a withdrawal of its notice of appeal and a motion to dismiss because
Rodriguez has been convicted of aggravated sexual assault in another proceeding and

sentenced to 99 years confinement for that conviction and has also agreed to plead guilty

to the offense which is the subject of this appeal, with the sentence to run concurrently with

the sentence for the aggravated sexual assault conviction.


       Because the motion meets the requirement of Texas Rule of Appellate Procedure

42.2(a), and this court has not delivered its decision prior to receiving it, the motion is

hereby granted, and the State’s appeal is dismissed. Having dismissed the appeal at the

State’s request, no motion for rehearing will be entertained, and our mandate will issue

forthwith.



                                                  John T. Boyd
                                                   Chief Justice

Do not publish.